
	

114 S938 IS: America Star Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 938
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish the America Star program within the Department of Labor, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the America Star Act.
 2.DefinitionsIn this Act: (1)America Star companyThe term America Star company means a participating company that is designated as an America Star company under section 3(e).
 (2)America Star programThe term America Star program means the voluntary program established under this Act. (3)Applicant companyThe term applicant company means a company that applies for designation as an America Star company.
 (4)Participating companyThe term participating company means an applicant company that— (A)meets the application requirements set forth by the Secretary under section 3(b)(1); and
 (B)is not ineligible under section 3(b)(2) for participation in the America Star program. (5)SecretaryThe term Secretary means the Secretary of Labor.
 (6)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. 3.America Star program (a)EstablishmentThe Secretary shall establish, within the Department of Labor, a voluntary program to be known as the America Star program to annually designate participating companies as America Star companies based on their support for the workforce of the United States during the previous calendar year.
			(b)Application process
 (1)In generalThe Secretary shall establish procedures for companies seeking a designation under this Act to apply for participation in the America Star program for a calendar year, including a deadline for companies to apply for such participation.
 (2)IneligibilityA company shall be ineligible to participate in the America Star program if— (A)the Secretary has determined that such company has committed a serious, repeated, or willful violation, as described in paragraph (3), of a provision under—
 (i)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.); (ii)the National Labor Relations Act (29 U.S.C. 151 et seq.);
 (iii)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); (iv)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.);
 (v)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (vi)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); or
 (vii)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or (B)there is evidence that such company has substantially outsourced, as defined by the Secretary, jobs in the United States to another country during the previous 5 calendar years.
					(3)Serious, repeated, or willful violation
 (A)SeriousFor the purpose of determining whether a violation is serious under paragraph (2)(A), the Secretary shall, with respect to each of the previous 3 calendar years, consider—
 (i)the number of employees of such company affected by the violation; (ii)the degree of risk posed or actual harm caused by the violation to the health, safety, or well-being of an employee of such company;
 (iii)the amount of damages incurred or fines or penalties assessed on account of the violation; and (iv)any other consideration the Secretary determines appropriate.
 (B)RepeatedFor the purpose of determining whether a violation is repeated under paragraph (2)(A), the Secretary shall consider whether such company has had 1 or more additional violations of the same, or a substantially similar, requirement during any of the previous 3 calendar years.
 (C)WillfulFor the purpose of determining whether a violation is willful under paragraph (2)(A), the Secretary shall consider whether such company knew of, showed reckless disregard for, or acted with plain indifference as to whether the conduct of such company was prohibited by any of the laws listed in paragraph (2)(A) during any of the previous 3 calendar years.
 (c)Classification groupsThe Secretary shall place each applicant company that meets the requirements under subsection (b) into a classification group based on size and industry.
			(d)Scoring system
 (1)In generalThe Secretary, in consultation with any other relevant Federal agency as determined by the Secretary, shall develop a system to score participating companies based on their performance, during the previous calendar year, in the categories described in paragraph (2), compared to other participating companies within the classification group of such company as determined under subsection (c).
				(2)Categories
 (A)In generalThe score that a participating company receives for such company's performance during the previous calendar year shall be based on the following categories:
 (i)WagesThe ratio of the total annual compensation, including benefits, of the employee receiving the greatest compensation at such participating company compared to the median total annual compensation, including benefits, of all employees at such company, with a higher score for participating companies with a lower such ratio.
 (ii)Made in USAThe percentage of the products manufactured or sold by such participating company that meet the standards of the Federal Trade Commission for labeling as Made in USA, with a higher score for participating companies with a higher such percentage.
 (iii)VeteransThe use of veterans employment initiatives to promote employment opportunities at such participating company for veterans, with a higher score for participating companies utilizing more robust initiatives as determined by the Secretary. Such initiatives may include—
 (I)veterans recruitment and hiring programs; (II)job training and counseling programs for veterans;
 (III)internal education programs, for human resources or hiring staff, on the skills veterans attain from serving as veterans and the positive roles veterans can play at such participating company; and
 (IV)mentorship programs involving veterans working at such participating company and unemployed veterans.
 (iv)Additional categoriesFor any classification group determined appropriate by the Secretary, the Secretary may add any additional category that such Secretary determines to be representative of overall positive treatment of workers in the United States, including—
 (I)the implementation and use of initiatives or practices to promote diversity and employment of women;
 (II)the demonstration of pay parity for men and women of equivalent levels of employment performing equivalent work; and
 (III)the implementation of worker support programs, including— (aa)retirement plans;
 (bb)paid family and medical leave insurance; (cc)development programs, such as job training courses or assistance with attaining a higher education degree; and
 (dd)work schedule flexibility. (B)Priority of categoriesIn scoring each participating company, the Secretary shall weigh the categories described in subparagraph (A) by offering the greatest number of points for performance under clauses (i), (ii), and (iii) of such subparagraph, with performance under each such clause receiving an equal weight, and the least number of points for performance under clause (iv) of such subparagraph.
					(e)America Star designation
 (1)In generalUpon scoring each participating company, the Secretary shall, if appropriate, designate participating companies, within each classification group receiving the highest, or relatively high, scores or otherwise demonstrating exceptional support for workers in the United States based on performance in the categories under subsection (d)(2).
 (2)Number of designationsFor each calendar year, the Secretary shall determine the number of participating companies to designate as America Star companies within each classification group determined under subsection (c).
 (3)DeadlineOn Labor Day of each calendar year, the Secretary shall announce the companies to be designated as America Star companies.
				(f)Marketing; advertising
 (1)ProgramThe Secretary shall annually market the America Star program through a webpage, on the website of the Department of Labor, that includes—
 (A)general information describing the America Star program; (B)the relevant information for applying to such program, including the application process, the ineligibility criteria, any deadlines under subsection (b), and how to submit such application; and
					(C)
 a list of companies designated under subsection (e) as America Star companies for each previous calendar year.
					(2)Awards
 (A)In generalThe Secretary shall design a label for designation as an America Star company. (B)Permissible usesAn America Star company may, subject to subparagraph (C)(i), use a label designed under subparagraph (A) for advertising purposes by displaying such label next to the logo for such company.
					(C)Impermissible uses
 (i)Recipient companiesAn America Star company may not use a label designed under subparagraph (A) to advertise a specific product.
 (ii)Nonrecipient companiesA company that is not designated as an America Star company under subsection (e) may not use a label designed under subparagraph (A) for any purpose.
						(3)Enforcement by Federal Trade Commission
 (A)Unfair or deceptive act or practiceA violation of paragraph (2)(C)(ii) shall be treated as a violation of a rule defining an unfair or deceptive act or practice described under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
					(B)Powers of Commission
 (i)In generalThe Federal Trade Commission shall enforce this subsection in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this subsection.
 (ii)Privileges and immunitiesAny person who violates this subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (iii)RulemakingThe Federal Trade Commission may promulgate standards and rules to carry out this subsection in accordance with section 553 of title 5, United States Code.
